DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,136,954) in view of Hazzard (US 8,917,513).
Regarding claim 6, Johnson teaches a modular surgical system comprising:a header module (408 as in Fig. 4);a first surgical module located at a first position with respect to the header module (404);a second surgical module located at a second position with respect to the header module (406 at a different location); but is not explicit regarding a module identification circuit configured to:detect the presence of the first surgical module and the second surgical module;determine the first position of the first surgical module; anddetermine the second position of the second surgical module.However, Hazzard teaches identifying the presence of modules on a similar rack or shelf system (asset tracking module tracks the asset as in at least col. 6 lines 1-25), including using an updateable asset tracking module to detect equipment with RFID tags (col. 11, lines 1-13).
It would have been obvious to one of ordinary skill in the art to modify Johnson with the module identification circuitry as in Hazzard, as a way of keeping track of the modules in the shelf system of Johnson.
Regarding claim 10, Johnson teaches the header module, the first and the second surgical module are arranged in a stack configuration (cabinet housing modules including 404, 406, and 408 as in Fig. 4).
Regarding claim 11, Johnson teaches a display (304), but is not explicit regarding wherein the stack configuration is visually represented on the display.However, Hazzard teaches a display for the stack configuration, with the configuration represented on the display (display as in Fig. 5 tracking the modules).It would have been obvious to one of ordinary skill in the art to modify Johnson such that the display may display the stack configuration, as taught by Hazzard. This would provide more information to the user.
Regarding claim 12, Johnson teaches wherein the first position represents a physical location of the first surgical module in the stack configuration (Fig. 4 with 404 in one location of the stack), and wherein the second position represents a physical location of the second surgical module in the stack configuration (Fig. 4 with 406 in a location above 404).
Regarding claim 13, Johnson teaches a display (304), but is not explicit regarding wherein the determined positions of the first surgical module and the second surgical module within the stack configuration are visually represented on the display.
However, Hazzard teaches a display for the stack configuration, with the configuration positions represented on the display (display as in Fig. 5 tracking the modules).
It would have been obvious to one of ordinary skill in the art to modify Johnson such that the display may display the stack positions, as taught by Hazzard. This would provide more information to the user to engage with the individual modules.
Regarding claim 14, Johnson is not explicit, but Hazzard teaches a connection integrity circuit (CCM 110), wherein the connection integrity circuit is configured to assess the integrity of a connection between the first surgical module and the second surgical module (CCM 110 determines and monitors module interaction as in col. 12, lines 43-52).It would have been obvious to one of ordinary skill in the art to modify Johnson with the circuit to determine integrity of connection between modules as in Hazzard, to ensure all components are functioning correctly.
Regarding claim 15, Johnson teaches a modular surgical system comprising:a header module (408 as in Fig. 4);a first surgical module (404);a second surgical module (406 at a different location), where the header module, the first surgical module, and the second surgical module are arranged in a stack configuration (404, 406, 408 are at different locations in a stack configuration as in Fig. 4); but is not explicit regarding a module identification circuit configured to:detect the presence of the first surgical module and the second surgical module;determine the first position of the first surgical module within the stack configuration; anddetermine the second position of the second surgical module within the stack configuration.However, Hazzard teaches identifying the presence of modules on a similar rack or shelf system (asset tracking module tracks the asset in the rack as in at least col. 6 lines 1-25), including using an updateable asset tracking module to detect equipment with RFID tags (col. 11, lines 1-13).
It would have been obvious to one of ordinary skill in the art to modify Johnson with the module identification circuitry as in Hazzard, as a way of keeping track of the modules in the shelf system of Johnson.
Regarding claim 19, Johnson teaches a display (304), but is not explicit regarding wherein the determined positions of the first surgical module and the second surgical module within the stack configuration are visually represented on the display.However, Hazzard teaches a display for the stack configuration, with the configuration positions represented on the display (display as in Fig. 5 tracking the modules).It would have been obvious to one of ordinary skill in the art to modify Johnson such that the display may display the stack positions, as taught by Hazzard. This would provide more information to the user to engage with the individual modules.
Regarding claim 20, Johnson is not explicit, but Hazzard teaches a connection integrity circuit (CCM 110), wherein the connection integrity circuit is configured to assess the integrity of a connection between the first surgical module and the second surgical module (CCM 110 determines and monitors module interaction as in col. 12, lines 43-52).It would have been obvious to one of ordinary skill in the art to modify Johnson with the circuit to determine integrity of connection between modules as in Hazzard, to ensure all components are functioning correctly.
Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1, Johnson teaches a surgical system with modules, and Hazzard teaches determining the locations and connections of modules in a stack configuration. However, Hazzard teaches using RFID to determine module position and connection, and not a current with voltage detection through the module stack configuration. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 2-5 are dependent on claim 1.
Claims 7-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 16, Johnson teaches a surgical system with modules, and Hazzard teaches determining the locations and connections of modules in a stack configuration. However, Hazzard teaches using RFID to determine module position and connection, and not a current with voltage detection through the module stack configuration. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 8-9 and 17-18 are dependent on claims 7 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crawford (US 2018/0296283) teaches a surgical system with modules delivering different voltages to different components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794